Citation Nr: 9915113	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 until 
March 1946.  

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for the cause of the veteran's death.  


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that the veteran was 
exposed to mustard gas and other chemicals in service which 
caused him to development a chronic pulmonary disorder.  She 
also asserts that the veteran's service connected gunshot 
wound to the shoulder may have caused him to develop a 
pulmonary disorder.  The certificate of death reveals the 
cause of death was cardio-pulmonary failure and the 
underlying cause was pneumonia.  According to the death 
certificate the veteran died at the VA Medical Center in 
Brockton.  The claims folder does not include the veteran's 
terminal hospitalization records.  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") noted that documents that are within the Secretary's 
control and could reasonably be expected to be part of the 
record are in contemplation of the law in the record.  For 
that reason the RO should obtain the veteran's terminal 
hospitalization records.  

The appellant's son testified at a hearing before a Member of 
the Board in March 1999.  He stated that he observed that his 
father had chronic lung problems in the early 1950's.  (T-2).  
In her correspondence with the RO and her son's testimony the 
appellant has consistently asserted that her husband was 
exposed to mustard gas and other chemicals in service.  The 
appellant wrote in a letter received at the RO in November 
1994 that doctors had told her that the veteran's lungs were 
in bad shape and that such damage to the lungs was related to 
chemical warfare training.  

When VA receives an application for benefits that is not 
complete and VA is on notice that relevant evidence may exist 
or could be obtained, VA is obligated under 38 U.S.C.A. 
§ 5103(a) to assist the claimant in understanding how to file 
for benefits and what evidence is required; that obligation 
includes telling a claimant to submit a statement from a 
physician who has reportedly voiced an opinion that may be 
sufficient to well ground the claim.  Lindsay v. Brown, 
9 Vet. App. 225 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In Anglin v. West, 11 Vet. App. 361 (1998) the 
appellant testified at a hearing that he was told by doctors 
that his back condition was related to trauma in service.  
The Court held that once aware of this statement, VA had a 
duty under 38 U.S.C. § 5103(a) to advise the appellant that 
such physicians' statements were needed to "complete his 
application."  Because this duty was not met, the Court 
concluded that a remand was necessary to allow the VA to 
fulfill this section 5103(a) duty.  

The Veterans Benefits Administration Manual M21-1, Part III, 
Chap. 5, Part 5.18 (1996) (M21-1) specifies the methods for 
developing claims for veterans who underwent any full body 
exposure to mustard gas during military service.  The RO did 
not attempt to obtain verification of the veteran's inservice 
exposure to mustard gas as outlined in M21-1.  

In a recent decision, the Court in Pearlman v. West, 11 Vet. 
App. 443 (1998) set out the criteria for determining whether 
a claim based on exposure to toxic gases was well grounded.  
Under 38 C.F.R. § 3.316 the appellant is relieved of the 
burden of providing medical evidence of a nexus between 
current disability and the in-service exposure.  Service 
connection is granted if the veteran has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated the 
veteran since his discharge from service 
for a pulmonary disorder or any other 
residuals of exposure to mustard gas and 
chemicals in service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant, in response to this 
request, which have not been previously 
secured.  This should include obtaining 
copies of the veteran's terminal 
hospitalization records from the VA 
Medical Center in Brockton and any other 
records of treatment of the veteran at 
the Brockton, Boston and West Roxbury VA 
Medical Centers.  

2.  The RO should attempt to verify the 
veteran's exposure to mustard gas or 
chemicals in service.  The RO should 
develop the appellant's claim that the 
veteran had full-body exposure to mustard 
gas and other chemicals in service as 
provided in The Veterans Benefits 
Administration Manual M21-1, Part III, 
Chap. 5, Part 5.18 (1996).  

3.  The RO should specifically inform the 
appellant that she should submit a 
detailed statement from any physician who 
told her that her husband had a pulmonary 
disorder related to exposure to chemicals 
in service.  


Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the appellant should be provided with an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









